DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first communication section”, “second communication section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Schlabach et al. US Publication No. 2010/0258621.  
Re Claim 1, Schlabach discloses a money processing system comprising: a money processing machine  (ATM 302 ; Fig. 34) comprising a processing machine communication section (communication device 316; Fig. 34 ) (P202) and a processing machine controller ( computer 304; Fig. 34; Paragraph  200-202) ;
 a first terminal (portable diagnostic article) comprising a first reception section, a first communication (wireless)  section, and a first controller,  the first terminal being a mobile communication terminal (P169, P192  the portable diagnostic article can have many forms such as a PDA or cell phone), the first reception section receiving an input  operation  (P25 a diagnostic article reading input to verify that the diagnostic article is authorized), the first communication section configured to perform communication (credentials are read from the portable diagnostic wireless communication device . If the credentials are determined authorized ,  the wireless communication device wirelessly send gathered machine diagnostic data to the portable wireless communication device (see claims 10,  16 and 20) ; 
and a second terminal (324 analysis computer; Fig. 34)  comprising a second reception section, a second communication section, and a second controller, the second reception section receiving an input operation , the second communication section configured to perform communication (Abstract; Analysis computer  receives gathered diagnostic data recorded on the portable diagnostic article, wherein the data is transmitted through one or more networks to one or more computers such as the computer. P199, P220 analysis computer is operative to analyze the data for purposes of determining errors, faults, changes, conditions, counts, frequencies, or other information that can be used to identify problems or which predict conditions that are likely developing and which indicate a need for future service of the automated banking machine); wherein: 
the processing machine controller (304; Fig. 34 )  controls the processing machine communication section to transmit state information indicating a state   (diagnostic report) of the money processing machine,
 in a case where the first reception section receives a consent  operation (P25 diagnostic article reading input) to handle an error in the money processing machine , the first controller (processor of the mobile device)  controls the first communication section to transmit consent  information (credentials are read from the portable diagnostic  wireless communication device . If the credentials are  determined authorized ,  the wireless communication device wirelessly send gathered machine diagnostic data to the portable wireless communication device (see claim 10,  16 and 20),  
the error in the money processing machine being indicated by the state (diagnostic ) information, and the second controller (processor of the analytical computer ) causes the second communication section to receive the consent information(Abstract, P2220  The gathered diagnostic data recorded on the portable diagnostic article can then be analyzed by an analysis computer, wherein the data may be transmitted through one or more networks to one or more computers such as the computer 322. Thus the delivery of computer executable instructions and the gathering of data may be carried out on a remote basis, electronically). 
Re Claim 2,  Schlabach discloses the money processing system according to claim 1, wherein: the first terminal comprises a first alarm (display ) that notifies information, and in a case where the first communication section receives the state information, the first controller controls the first alarm (display)  to notify the state information (P27  with an authorized diagnostic article such data, or information based thereon, is enabled to be output either through output devices on the machine, such as a screen, and/or other devices, such as a portable terminal or cell phone carried by a servicer). 
Re Claim 3, Schlabach discloses the money processing system according to claim 2, wherein: the first alarm comprises a vibrator, and in a case where the first communication section receives the state information, the first controller controls the vibrator to vibrate (P167).  
Re Claim 6,  Schlabach discloses the money processing system according to claim 1, wherein: the second terminal (324 analysis computer; Fig. 34)  comprises a second alarm (output notification on display )  that notifies information (P217), the first terminal  (portable diagnostic article)  transmits specific information specifying a user of the first terminal  (P25-26 , and in a case where the second  (324 analysis computer; Fig. 34)  communication section receives the consent information and the specific information, the second controller controls the second alarm  (display of the analysis computer ) to notify the specific information (P217-219).  
Claim 7, Schlabach discloses the money processing system according to claim 1, wherein: the money processing machine comprises a processing machine alarm (display alert) , and in both cases where the processing machine controller (304)  determines that the state (diagnostic ) information indicates the error in the money processing machine  (P27 with an authorized diagnostic article such data, or information based thereon, is enabled to be output either through output devices on the machine, such as a screen, and/or other devices, such as a portable terminal or cell phone carried by a servicer) , and where the processing machine controller (304) receives the consent information from the first terminal ( P25, the diagnostic article provides to the controller of the machine one or more secret codes. The secret codes may then be manipulated through the operation of the controller to determine if the diagnostic article is authorized), the processing machine controller  (304) controls the processing machine alarm ( The DISPLAY ) to notify error handling information that is information related to handling of the error (P27, information based thereon, is enabled to be output either through output devices on the machine, such as a screen, and/or other devices, such as a portable terminal or cell phone carried by a servicer).
Re Claim 8,  Schlabach discloses the money processing system according to claim 7, wherein: the processing machine alarm comprises a display, and the processing machine controller controls the display to display the error handling information (P27).  
Re Claim 9,  Schlabach discloses the money processing system according to claim 1, wherein: the money processing machine comprises at least one of an inlet and an outlet (P21), and the error is an error indicating that depositing processing is not allowed with the money processing machine, or the error is an error indicating that dispensing processing is not allowed with the money processing machine (P252).  
Re Claim 10, Schlabach discloses the money processing system according to claim 1, further comprising a server, wherein the money processing machine (ATM) , the first terminal (portable diagnostic article), and the second terminal (analysis computer ) perform communication with each other via the server (P121, P224-225,P227; Fig. 34).  
Re Claim 11, Schlabach discloses the money processing system according to claim 1, wherein the money processing machine is disposed in a lobby of a bank (p71).  
Re Claim 12, Schlabach discloses a method for handling an error in a money processing machine, the method comprising: transmitting, by a money processing machine, state information indicating a state of the money processing machine (diagnostic information is transmitted from the ATM to the portable article) ; transmitting, by a first terminal (P169, P192 ,portable  diagnostic article is in a form of a cell phone or PDA , notebook computer ) , consent information (shared secrets use to authenticate the portable diagnostic article )   in a case where the first terminal receives a consent operation to handle an error in the money processing machine after reception of the state information (if authorized the portable diagnostic article receives diagnostic information), the first terminal being a mobile communication terminal (P25 and see claims 10,  16 and 20), the error in the money processing machine being indicated by the state (diagnostic) information; and receiving, by a second terminal (Analysis computer) , the consent information (Abstract, P220, The gathered diagnostic data recorded on the portable diagnostic article can then be analyzed by an analysis computer, wherein the data may be transmitted through one or more networks to one or more computers such as the computer 322. Thus the delivery of computer executable instructions and the gathering of data may be carried out on a remote basis, electronically).
Allowable Subject Matter
Claims 4 and 5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Re Claim 4:  the prior art of record fails to disclose a first money processing machine and a second money processing machine, as the money processing machine, wherein: after the first reception section receives the consent operation with respect to the first money processing machine, the first controller controls the first alarm such that the first alarm does not notify the state from a processing machine communication section of the second money processing machine, or after the first reception section receives the consent operation with respect to the first money processing machine, the first controller controls the first reception section such that the first reception section is prohibited from receiving the consent operation with respect to the second money processing machine.   
The following is a statement of reasons for the indication of allowable subject matter in Re Claim 5:  the prior art of record fails to disclose a Claim 5 a first money processing machine and a second money processing machine, as the money processing machine, wherein after the first reception section receives the consent operation with respect to the first money processing machine, the first controller allows the first reception section to receive the consent operation with respect to the second money processing machine.  

Conclusion
The following reference is cited but not relied upon:
Coutts invention relates to communications networks in which there are one or more transaction processing terminals that may require servicing or maintenance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SONJI N. JOHNSON
Examiner
Art Unit 2876



/SONJI N JOHNSON/Primary Examiner, Art Unit 2876